      Case 1:18-cv-07639-JGK Document 18 Filed 11/08/18 Page 1 of 1

                                                     USDC SONY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                        DOC#
                                                     DATE F-ll_E_D_:~-:=112----tt----,-~-
                                                                                    .. ,....~----
GLOBAL LYME ALLIANCE, INC.,

                     Plaintiff,                   18-CV-7639 (JGK)

              -against-                           ORDER

CAMY CALVE,

                          Defendant.

JOHN G. KOELTL, United States District Judge:

     The plaintiff may file an amended complaint by November 26,

2018. The defendant should move to dismiss or answer by December

14, 2018. The plaintiff should respond to any motion to dismiss

by January 4, 2019. The defendant may reply by January 18, 2019.

     Discovery is stayed pending a decision on any motion to

dismiss or pending an answer to the complaint.

SO ORDERED.




                                       ~          £~LT~
Dated:November 7, 2018
      New York, New York


                                           United States District Judge




                                       1
